758 N.W.2d 572 (2008)
James GRUBKA, Linda Grubka, Roy Kerbs, Janet Kerbs Living Trust u/d, James McGovern, Elaine McGovern, and Lucas Pender Kohler, Plaintiffs/Counter Defendants-Appellants,
v.
David VAN DEUSEN and Gretchen Van Deusen, Defendants/Counter Plaintiffs-Appellees.
Docket No. 137274. COA No. 276322.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the July 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.